Title: To James Madison from Levett Harris, 13 September 1804 (Abstract)
From: Harris, Levett
To: Madison, James


13 September 1804, St. Petersburg. “I was honored on the 27th. ulto. by receipt of your dispatch under date of the 26 June, (transmitted by Mr Erving from London) accompanied by a letter from the President to the Emperor, and one for the Grand Chancellor from the honble. Secretary of State; both of which, I presented in person to the Prince de Czartoryski: he mentioned it was usual on such occasions to hand copies to the minister, but being without instructions from you to this effect I acquitted myself of the charge in conformity to your orders.
“It is no small consolation to me Sir, to find my conduct approved by the President in respect to the correspondence which constitutes the subject of your letter, although it originated without any instruction from Government, the motive could clearly be no other than that attributed by you, and is perfectly rewarded by the result.

“I shall be particularly guarded as you are pleased to intimate, in all my future publick concerns, and act in no official measure without special instructions from the department of State.
“I have ventured lately, as will be seen, to embrace some views which I have deemed interesting to the commerce of my Country, and which I trust may be approved.
“To fill the post with which I have been honored by the president, with satisfaction to his Excellency, will be my highest pride, and will eagerly engage my constant study.
“I am extremely gratified by seeing an augmentation of our naval force in the Mediterranean: this measure will doubtless be found to produce salutary effects. Whilst we rigourously coerce the enemy on one hand, and on the other bear with us the applause and interest of Europe, I think in fine we shall be consoled by the duration of an inglorious contest.
“Some time since the Prince de Czartoryski informed me that one of our squadron in the Mediterranean had made prize of a Russian Merchant Vessel which had sailed from Tripoli. He expressed great surprize at this unexpected act of hostility. I observed to him that I was without advice upon the subject, and requested he would furnish me with the particulars that I might transmit them to my Government; who, I could assure him, would strictly examine the conduct of the declared aggressor, & accord the promptest satisfaction to the offended party. But I trusted he was misinformed, for I was convinced no act importing unwarrantable hostility had been committed by any of our Squadron. His Excelly. did not furnish me with any information. I three days after received letters from Commodore Prebble, which gave me an account of the affair, of which, you doubtless have been duly advised. I addressed a Note to the minister desiring an interview, in order to a satisfactory ecclaircissement, and I think fully to have convinced him, not only of the correctness of the conduct of our officer, but of the result being a strong evidence of our high respect for the Russian Government, which I repeated to assure him he would ever find manifest in the United States.
“In the Act of Congress of the 28th. February 1803 concerning Consuls &c. it is declared to be the duty of every master of a Ship on his arrival at a foreign port to deposit with the Consul the marine papers of his Vessel; no part of this Law either directs the consul to grant a receipt for the papers, or provides any compensation for the trouble it occasions him. I have been unwilling to act upon my own construction of the Law, which contemplates both, and would be happy of instructions from you Sir, on the subject. I learn that many of our Consuls grant the receipt and of course claim the requisite fee. Much delay has in many instances, and one omission would, have taken place here this year had I not employed the authority vested in me to expose the error. Unwilling that it should prove injurious to the party who was incapacitated to judge of the principle of the Law, I made it known that an abuse of my indulgence would subject them to the penalty.”
Adds in a postscript: “Original ⅌ Devotion Via N. York / duplicate ⅌ Respect Via Newburyport.”
